* Writ of error refused, October 22, 1919.
The trial court found as a fact that there was an agreed settlement for the injuries in evidence made between the appellant and the insurance association, and that such settlement was fairly made and without any fraud. In view of these facts the judgment of the trial court is warranted, it is believed; for the Employers' Liability Act of 1913 (Acts 33d Leg. c. 179 [Vernon's Sayles' Ann.Civ.St. 1914, arts. 5246h-5246zzzz) in force when the settlement was effected, does not in terms forbid, or by implication preclude, a settlement by agreement between the parties interested. Under article 5246q, Vernon's Sayles' Ann.Civ.St. 1914, the Industrial Accident Board may make final ruling and decision upon an adjustment of a claim for compensation only (1) "if not settled by agreement of the parties interested therein," and (2) when the parties *Page 350 
interested consent for the board to finally determine the claim. Roach v. Ass'n, 195 S.W. 328. The language, "if not settled by agreement of parties interested," would appear to show the clear purpose of the act to authorize and continue the inherent right of parties to make such fair and reasonable compromise settlement of the claim for compensation as they may themselves determine, and without the approval of the board. The potential jurisdiction of the board ceases, then, with the settlement by agreement of the parties. And there appears no language in the entire act precluding the right of the parties to make agreed settlement of compensation for injuries sustained. Article 5246nn, providing that "no agreement by an employé to waive his rights to compensation under this act shall be valid," has reference entirely to agreements in that respect made prior to the injury. As the parties had the right, it is thought, to make the agreed settlement, the law attaches binding force to such agreement, and the judgment should be affirmed.
Judgment affirmed.